United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1950
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2012 appellant, through her attorney, filed a timely appeal from an
August 24, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for authorization of
lumbar surgery.
On appeal, appellant’s attorney asserts that the August 24, 2012 decision is contrary to
fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a July 13, 2011 decision, the Board
found that OWCP met its burden of proof to terminate appellant’s wage-loss compensation
effective October 25, 2009 on the grounds that she was no longer disabled from her date-ofinjury position.2 In a March 8, 2012 decision, the Board found that it properly denied appellant’s
request for authorization of back surgery. The Board noted that OWCP found a conflict in
medical opinion between OWCP’s medical adviser and Dr. David R. Robson, an attending
Board-certified orthopedic surgeon, regarding the need for requested surgery. Appellant was
referred to Dr. Peter Anderson, Board-certified in orthopedic surgery, for an impartial evaluation.
Based on Dr. Anderson’s opinion, in a June 1, 2011 decision, OWCP denied surgery.3 The law
and facts of the previous Board decisions are incorporated herein by reference.
On September 19, 2011 appellant wrote OWCP asking that her benefits be reinstated,
because she was not able to work. On June 19, 2012 appellant, through her attorney, attached
March 15, 2012 correspondence addressed to the Board in which, she requested that the Board
reconsider its July 13, 2011 decision.4
The medical evidence submitted subsequent to OWCP’s June 1, 2011 decision includes a
disability slip dated August 18, 2011 in which Dr. Robson advised that appellant should remain
off work until seen in six months. In treatment notes dated November 8, 2011 and February 21,
2012, Dr. Robson provided physical examination findings and diagnosed lumbar spinal stenosis.
He recommended lumbar surgery. A July 10, 2012 computerized tomography (CAT) scan of the
lumbar spine demonstrated mild canal stenosis at T12-L1 and L1-2 due to disc bulging. An
August 2, 2012 CAT scan of the sacrum demonstrated no evidence of fracture and postsurgical
changes at L5 with minimal degenerative changes at the sacroiliac joints bilaterally.
In a merit decision dated August 24, 2012, OWCP found that the proposed surgery would
not relieve spinal stenosis or was causally related to the accepted employment injury.

2

Docket No. 10-2145 (issued July 13, 2011). OWCP accepted that on October 3, 1979 appellant, then a 28-yearold clerk typist, sustained lumbar and thoracic strains, subluxations of L1, L2 and L3 and an L4-5 disc herniation
when her chair fell backwards. Appellant underwent a laminectomy at L4-5 on June 16, 1980 and a fusion
procedure from L4 to S1 on October 29, 1980. She returned to private employment until September 20, 1989 and
was thereafter placed on the periodic compensation rolls. On May 9, 1990 appellant had a posterior spinal fusion at
L4-5 and lumbar laminectomy and decompression from L3 to L5 and on October 23, 2007 underwent removal of
instrumentation and exploration of a fusion mass at L4-5; bilateral L2-3 and L3-4 laminectomy, facetectomy and
foraminotomy and pedical screw fixation and fusion at L2-5.
3

Docket No. 11-1581 (issued March 8, 2012). The Board notes that the decision contains a typographical error in
the “Issue” statement because it indicates that OWCP denied authorization for cervical surgery. A careful reading of
the decision, however, indicates that the requested surgery was for the lumbar spine.
4

There is no evidence that this correspondence was received by the Board. It was scanned into the record by
OWCP on June 22, 2012.

2

LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.5 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.6
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.7 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.8 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.9 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.10
Section 8123(a) of FECA provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12

5

5 U.S.C. § 8103; see L.D., 59 ECAB 648 (2008).

6

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

7

See D.K., 59 ECAB 141 (2007).

8

Minnie B. Lewis, 53 ECAB 606 (2002).

9

M.B., 58 ECAB 588 (2007).

10

R.C., 58 ECAB 238 (2006).

11

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

12

Manuel Gill, 52 ECAB 282 (2001).

3

ANALYSIS
The Board finds that the weight of the medical evidence remains with the opinion of the
referee physician, Dr. Anderson, who opined that the requested lumbar surgery was not
medically warranted. In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the surgery is for a condition causally related to an employment injury and
that it is medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.13 The accepted conditions in this case are lumbar and thoracic strains, subluxations of
L1, L2 and L3 and an L4-5 disc herniation.
In a May 24, 2011 report, Dr. Anderson found that appellant should not have the
recommended surgery because it probably would not work. He recommended physical therapy
and conservative treatment. While Dr. Robson continued to recommend that appellant have
lumbar surgery, he was on one side of the conflict in medical evidence. The Board has long held
that an additional report from a claimant’s physician, which essentially repeats earlier findings
and conclusions, is insufficient to overcome the weight accorded to an impartial medical
specialist’s report.14 The Board finds that Dr. Anderson’s opinion that the recommended lumbar
spine surgery was not medically warranted is entitled to the special weight accorded a referee
examiner and represents the weight of the evidence.15 The evidence establishes that the lumbar
spine surgery was not medically necessary. OWCP did not abuse its discretion in denying
authorization.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied authorization for the recommended lumbar
spine surgery. Upon return of the case record, OWCP should adjudicate appellant’s timely
request for reconsideration of the Board’s July 13, 2011 decision.

13

Supra note 10.

14

Roger G. Payne, 55 ECAB 535 (2004).

15

Supra note 12.

16

L.D., supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

